State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    520665
________________________________

In the Matter of ALFONSO
   RIZZUTO,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   McCarthy, J.P., Egan Jr., Rose and Lynch, JJ.

                             __________


     Alfonzo Rizzuto, Duryea, Pennsylvania, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the disciplinary determination has been
administratively reversed and that all references thereto have
been expunged from petitioner's institutional record. In view of
this, and given that petitioner has received all the relief to
which he is entitled, the petition must be dismissed as moot (see
                              -2-                  520665

Matter of Rizzuto v Prack, 134 AD3d 1263, 1263 [2015]).

     McCarthy, J.P., Egan Jr., Rose and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court